          Case 1:19-cv-00373-EHM Document 26 Filed 08/20/21 Page 1 of 2




         In the United States Court of Federal Claims
                                              No. 19-373 C
                                         Filed: August 20, 2021


                                                        )
 GREEN SOLAR LOUISIANA, L.L.C.,                         )
                                                        )
                            Plaintiff,                  )
                                                        )
    v.                                                  )
                                                        )
 THE UNITED STATES,                                     )
                                                        )
                            Defendant.                  )
                                                        )


                                               ORDER

       This case has been stayed since November 2020 when Plaintiff’s second counsel moved
to withdraw. See ECF No. 18. The Court has extended the stay at Plaintiff’s request on several
occasions. See ECF Nos. 20, 23, 25. When the Court extended the stay on April 22, 2021, the
Court stated that “[b]arring extraordinary circumstances, the Court will not extend the stay any
further.” ECF No. 23. The April 22 Order extended the stay until June 15, 2021, which was
seven months after the initial stay.

        On the day the stay was set to expire, Plaintiff filed another motion to extend the stay
until August 15, 2021. ECF No. 24. Plaintiff’s motion says nothing about what extraordinary
circumstances prevented it from obtaining counsel over the prior several months. Although not
inclined to grant the extension of the stay without any explanation, the Court did so. ECF No.
25. In extending the stay until August 16, 2021 (the 15th was a Sunday), the Court stated: “If
Plaintiff has not retained substitute counsel by that date, the Court will grant counsel’s motion to
withdraw and dismiss this matter without prejudice to refile if Plaintiff secures new counsel.” Id.

        August 16 came and went without anything from Plaintiff. At this point, the Court has
stayed this matter for more than nine months to allow Plaintiff to obtain new counsel without any
indication that Plaintiff has done so. All the while, Plaintiff’s counsel has been unable to
withdraw. The status quo is no longer tenable.

         Therefore, the Court orders as follows:

         1.     Plaintiff’s counsel’s motion to withdraw (ECF No. 17) is GRANTED.
         2.     This case is DISMISSED without prejudice to refiling pursuant to Rule 41(b),
         and the Clerk is directed to enter judgment accordingly.
 Case 1:19-cv-00373-EHM Document 26 Filed 08/20/21 Page 2 of 2




3.   The Government’s motion to dismiss (ECF No. 14) is DENIED AS MOOT.
4.   Each party shall bear its own costs.

IT IS SO ORDERED.



                                     s/ Edward H. Meyers
                                     Edward H. Meyers
                                     Judge
